Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15, 17-22 and 24-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “the receiver, in operation, receives from the radio base station a second-stage uplink resource scheduling message, which is related to the first-stage uplink resource scheduling message, a processor, which in operation, determines that the first-stage uplink resource scheduling message is valid when the uplink transmission has not been triggered by another second-stage uplink resource scheduling message in a determined time period prior to reception of the second-stage uplink resource scheduling message,  a transmitter, which in operation, perform  the uplink transmission via the unlicensed cell responsive to the first-stage uplink resource scheduling message determined to be valid”, as substantially described in independent claim(s) 15 and 22.  These limitations, in combination with the remaining limitations of claim(s) 15 and 22 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474